DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.

Claim Objections
Claim 1 is objected to because “said head up display comprising a collimated image” should be changed to --said head up display comprising a collimating device

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (US 2012/0069415; hereinafter Freeman).
	Regarding claim 1, Freeman discloses a device to display an electronic image (figures 7, 10, and 12), comprising: 
a head up display device for displaying said electronic image (elements 1001 and 1200 in figure 12 and ¶ 93), said head up display comprising a collimating device¶ 19; where ¶s 82 and 93 describe the relationship between the structure of figure 12 and ¶ 19), 
wherein information displayed by said device is variable (at least suggested by “video data” in ¶s 83-85), and 
wherein data comprising said information is communicated wirelessly to said device from an information distribution device (¶s 83-85).
•	Regarding claims 3-5, 8-10, and 12-17, Freeman discloses everything claimed, as applied to claim 1.  Additionally, Freeman discloses where:
Claim 3:	said electronic image is displayed on a translucent or a transparent surface (figure 12 and ¶ 93).
Claim 4:	said transparent or translucent surface comprises a glass or a plastic (inherent in the “windshield” of ¶ 93).
Claim 5:	the device comprises: 
	a data processing device (element 1020 in figure 10 and ¶s 82 and 85), and 
	a data storage device (element 1030 in figure 10 and ¶s 82 and 83).
Claim 8:	said electronic image is projected by a solid state light source (¶ 19).
Claim 9:	said electronic image is projected by a laser (¶ 19).
Claim 10:	the device comprises a diode (¶ 19).
Claim 12:	the device comprises a device to communicate data to said distribution device (¶ 84).
Claim 13:	the device comprises a motion sensor (figure 7 and ¶s 56-58).
Claim 14:	the device comprises an accelerometer (figure 7 and ¶s 56-58).
Claim 15:	a vehicle comprising the device of claim 1 (figure 12 and ¶ 93).
Claim 16:	said electronic image is displayed on a window or windshield (figure 12 and ¶ 93).
Claim 17:	said electronic image is displayed inside, outside or both of said vehicle (inherent in figure 12 and ¶ 93).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, in view of Tiana et al (US 9,244,280; hereinafter Tiana).
•	Regarding claims 6 and 7, Freeman discloses everything claimed, as applied to claim 1.  However, Freeman fails to disclose a wave guide or a cathode ray tube.
	In the same field of endeavor, Tiana discloses where:
Claim 6:	the device comprises a wave guide (col. 6, lines 38-43). 
Claim 7:	said electronic image is projected by a cathode ray tube (col. 6, lines 44-51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Freeman according to the teachings of Tiana, for the purpose of providing a seamless virtual display system (col. 2, lines 40, 41, and 52-59).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, in view of Nishizawa et al (US 2016/0021360; hereinafter Nishizawa).
•	Regarding claims 18 and 19, Freeman discloses everything claimed, as applied to claim 1.  However, Freeman fails to disclose the details of a structure/building.
	In the same field of endeavor, Nishizawa discloses where:
Claim 18:	a structure (¶ 128) comprises: 
	a transparent or translucent surface for displaying an electronic image (¶ 128) and 
	the device of claim 1 (¶ 128, in view of at least figure 1 and ¶s 77, 83, 84, and 121). 
Claim 19:	the structure comprises a building (¶ 128).
Nishizawa, for the purpose of enhancing a user’s experience in viewing objects through a window (¶ 128).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, in view of Nishizawa, and further in view Griffin (US 2016/0011342).
•	Regarding claim 20, Freeman, in view of Nishizawa, discloses everything claimed, as applied to claim 18.  However, Freeman, in view of Nishizawa, fails to disclose the details of an outside display surface.
	In the same field of endeavor, Griffin discloses where the structure comprises an inside surface and an outside surface (¶ 27), wherein said electronic image is displayed on said outside surface (¶s 22 and 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Freeman, as modified by Nishizawa, according to the teachings of Griffin, for the purpose of providing privacy to users inside a building (at least suggested by ¶ 27).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/26/2021